Title: From John Adams to John Marshall, 21 August 1800
From: Adams, John
To: Marshall, John


				
					Dear Sir:
					Quincy, Aug. 21, 1800.

				
				

I received last night your letter of the 16th. I am well satisfied with all its contents. The only thing which requires any
observation from me, is the proposed instruction to Mr. King.
As far as I am able to form a conjecture, five millions of dollars
are more than sufficient, provided the British creditors are at liberty to prosecute in our courts, and recover all the debts which
are now recoverable. I agree, however, with the heads of department, that it is better to engage to pay by instalments, or
otherwise, as may be agreed, the whole sum, than to be puzzled
and teased with a new board and two or three years’ incessant
wrangles. I should be for instructing Mr. King to obtain the
lowest sum possible, but to go as far as five millions rather than
fail. I wish Mr. King may be furnished with as many reasons as
can be thought of for reducing the sum. I pray you to prepare a
letter to Mr. King, as soon as possible; and as we are all so well
agreed in all principles, I do not think it necessary to transmit it
to me, &c &c.
				
					
				
				
			